Per Curiam.
Respondent was admitted to practice by this Court in 1964. He maintains an office for the practice of law in the Town of Woodstock, Ulster County.
Having granted a motion by petitioner for an order declaring that no factual issues are raised by the petition of charges and respondent’s answer and having considered respondent’s submission in mitigation, we find him guilty of the following professional misconduct in violation of the attorney disciplinary rules (see Code of Professional Responsibility DR 1-102 [a] [5], [7]; DR 9-102 [a], [c]-[e] [22 NYCRR 1200.3 (a) (5), (7); 1200.46 (a), (c)-(e)]). Respondent issued a check against his escrow account which was returned for insufficient funds. He failed to maintain the required balance in that account to cover all client funds therein, withdrew funds on behalf of clients in excess of the amounts on deposit for them in the escrow account, drew checks on behalf of clients before corresponding deposits into the escrow account were made, and made premature withdrawals of real estate closing fees from the escrow account, two of which he refunded because the closing did not occur as anticipated. Respondent failed to maintain complete records of deposits and withdrawals from his escrow account. He improperly issued several checks from this account payable to cash.
It appears that respondent’s misconduct is the result of poor bookkeeping rather than the result of venal motive. It does not appear that any client suffered monetary loss.
We conclude that respondent should be censured to deter similar misconduct and to preserve the reputation of the bar.
Mercure, J.P., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that respondent is found guilty of professional misconduct as charged and specified in the petition; and it is further ordered that respondent is censured.